


Exhibit 10.3
Loan No. RI0042T03




PROMISSORY NOTE AND
SINGLE ADVANCE TERM LOAN SUPPLEMENT




THIS PROMISSORY NOTE AND SUPPLEMENT (this “Promissory Note and Supplement”) to
the Amended and Restated Master Loan Agreement dated as of December 1, 2012, as
amended (the “MLA”) is entered into as of December 22, 2014 between The Maine
Water Company, Saco, Maine, a Maine corporation (the “Company”) and CoBANK, ACB,
a federally chartered instrumentality of the United States (“CoBank”).


SECTION 1.    The Term Loan. On the terms and conditions set forth in the MLA
and this Promissory Note and Supplement, CoBank agrees to make a loan to the
Company in an amount not to exceed $4,500,000.00 (the “Commitment”). The
Commitment shall expire at 12:00 noon (Company’s local time) on December 22,
2014 or on such later date as CoBank may, in its sole discretion, authorize in
writing.


SECTION 2.    Purpose. The purpose of the Commitment is to refinance existing
debt from a merger and to finance capital expenditures.


SECTION 3.    Availability. Notwithstanding Section 2 of the MLA and provided
that each of the conditions precedent set forth herein and in the MLA have been
satisfied, the loan will be made available to the Company on a date to be agreed
upon by the parties (the “Closing Date”). The loan will be made available in a
single advance by CoBank wire transferring the proceeds of the loan to  the
Company.


SECTION 4.    Interest. The Company agrees to pay interest on the unpaid balance
of the loan(s) in accordance with one or more of the following interest rate
options, as selected by the Company:


(A)    Weekly Quoted Variable Rate. At a rate per annum equal at all times to
the rate of interest established by CoBank on the first Business Day of each
week. The rate established by CoBank shall be effective until the first Business
Day of the next week. Each change in the rate shall be applicable to all
balances subject to this option and information about the then current rate
shall be made available upon telephonic request.


(B)    Quoted Rate Option. At a fixed rate per annum to be quoted by CoBank in
its sole discretion in each instance. Under this option, rates may be fixed on
such balances and for such periods, as may be agreeable to CoBank in its sole
discretion in each instance, provided that: (1) the minimum fixed period shall
be 180 days; (2) amounts may be fixed in increments of $100,000.00 or multiples
thereof; and (3) the maximum number of fixes in place at any one time shall be
five.


The Company shall select the applicable rate option at the time it requests a
loan hereunder and may, subject to the limitations set forth above, elect to
convert balances bearing interest at the variable rate option to one of the
fixed rate options. Upon the expiration of any fixed rate period, interest shall
automatically accrue at the variable rate option unless the amount fixed is
repaid or fixed for an additional period in accordance with the terms hereof.
Notwithstanding the foregoing, rates may not be fixed for periods expiring after
the maturity date of the loans and rates may not be fixed in such a manner as to
cause the Company to have to break any fixed rate balance in order to pay any
installment of principal. All elections provided for herein shall be made
telephonically or in writing and must be received by 12:00 Noon Company’s local
time. Interest shall be calculated on the actual number of days each loan is
outstanding on the basis of a year consisting of 360 days and shall be payable
quarterly in arrears by the 20th day of the following month or on such other day
in such month as CoBank shall require in a written notice to the Company.


SECTION 5.    Fees. INTENTIONALLY OMITTED.






--------------------------------------------------------------------------------




SECTION 6.    Promissory Note. The Company promises to repay the unpaid
principal balance of the loan on December 20, 2024, or such later date as CoBank
may, in its sole discretion, authorize in writing. If any installment due date
is not a Business Day, then such installment shall be due and payable on the
next Business Day. In addition to the above, the Company promises to pay
interest on the unpaid principal balance of the loan at the times and in
accordance with the provisions set forth above.


SECTION 7.    Prepayment. Subject to the broken funding surcharge provision of
the MLA, the Company may prepay all or any portion of the loan(s). Unless
otherwise agreed, all prepayments will be applied to principal installments in
the inverse order of their maturity and to such balances, fixed or variable, as
CoBank shall specify.


SECTION 8.    Security. Notwithstanding the provisions of the Security,
Guarantee(s) and Title Insurance Section of the MLA to the contrary, except for
CoBank’s statutory first lien on all equity that the Company may now own or
hereafter acquire or be allocated in CoBank, the Company’s obligations hereunder
shall be unsecured.




IN WITNESS WHEREOF, the parties have caused this Promissory Note and Supplement
to the MLA to be executed by their duly authorized officers as of the date shown
above.


CoBANK, ACB
The Maine Water Company
 
 
By: /s/ Shannon Devoran
By: /s/ Judith E. Wallingford
 
 
Title: Assistant Corporate Secretary
Title: President





